Citation Nr: 0113951	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  93-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for impairment of the 
neck muscles secondary to service-connected post-operative 
residuals of subtotal thyroidectomy.

2.  Entitlement to an increased rating for residuals of a 
burn of the dorsal aspect of the right hand with arthritic 
changes of the 2nd, 3rd, and 4th fingers, currently evaluated 
30 percent disabling. 

3.  Entitlement to an increased rating for residuals of a 
burn of the dorsal aspect of the right hand with sensory 
loss, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
February 1966.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an October 1991 RO decision which, in pertinent 
part, denied an increase in a 10 percent rating for service-
connected residuals of a burn to the dorsum of the right hand 
with sensory loss.  This case also comes to the Board from a 
July 1992 rating decision which denied service connection for 
impairment of the neck muscles secondary to service-connected 
post-operative residuals of subtotal thyroidectomy.  In 
August 1993, a personal hearing was held before a member of 
the Board at the RO (i.e., a Travel Board hearing).  In March 
1994, the Board remanded the case to the RO for further 
evidentiary development.  The case was then returned to the 
Board.  In November 1995, the Board remanded the case to the 
RO for further evidentiary development, and the case was 
later returned to the Board.  In July 1998, the Board 
remanded the case to the RO for further evidentiary 
development.  In an August 1999 rating decision, the RO 
established service connection for residuals of a burn of the 
dorsal aspect of the right hand with arthritic changes of the 
2nd, 3rd, and 4th fingers, with a 30 percent rating, and 
confirmed and continued a 10 percent rating for residuals of 
a burn to the dorsum of the right hand with sensory loss.  
The case was subsequently returned to the Board.

The Board notes that there are other issues not currently on 
appeal.  In a March 1997 rating decision, the RO established 
a separate disability rating of 10 percent for a neck scar, 
and confirmed and continued a 10 percent rating for post-
operative residuals of subtotal thyroidectomy.  The veteran 
was notified of this decision in April 1997.  In June 1997, 
the veteran submitted a notice of disagreement with respect 
to the rating assigned for the service-connected neck scar.  
A statement of the case was promulgated on this issue in July 
1997.  The veteran did not submit a timely substantive appeal 
with respect to this issue, and thus the issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).

In an October 1997 decision, the RO denied service connection 
for carpal tunnel syndrome (CTS) of the right hand.  The 
veteran was notified of this decision by a letter dated in 
October 1997, and he did not submit a timely notice of 
disagreement with respect to this issue.  38 U.S.C.A. § 7105 
(West 1991).  In an August 1999 decision, the RO denied 
service connection for loss of the upper teeth.  The veteran 
was notified of this decision by a letter dated in September 
1999.  In January 2000, the RO received a notice of 
disagreement from the veteran with respect to the denials of 
service connection for loss of the upper teeth.  A statement 
of the case was promulgated on this issue in February 2000.  
The veteran did not submit a timely substantive appeal with 
respect to this issue, and thus the issue is not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 1991).

By a statement dated in January 2000, it appears that the 
veteran's representative may be raising an application to 
reopen a previously denied claim for secondary service 
connection for CTS.  Such issue is not in appellate status 
and is referred to the RO for appropriate action.  Also, the 
representative appears to be raising a claim for an increased 
rating for the service connected neck scar.  In this regard, 
he appears to be arguing that consideration should be given 
to rating the scar under Diagnostic Code 7805, which 
instructs that other scars are to be rated on the limitation 
of function on any part affected by the scar.  This issue is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Residuals of a burn of the dorsal aspect of the right 
(major) hand with arthritic changes of the 2nd, 3rd, and 4th 
fingers are manifested by some limitation of motion of the 
right 2nd, 3rd, and 4th fingers (equivalent to no more than 
favorable ankylosis of these fingers). 

2.  Residuals of a burn of the dorsal aspect of the right 
hand with sensory loss are manifested by a third degree burn 
scar, the area of which exceeds 6 square inches, but is less 
than 12 square inches, with numbness of the scar area.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a burn of the dorsal aspect of the right 
hand with arthritic changes of the 2nd, 3rd, and 4th fingers 
are not met.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5222 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a burn of the dorsal aspect of the right 
hand with sensory loss are not met.  38 U.S.C.A. § 1155 (West 
1991),Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7801 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from September 
1961 to February 1966.  A review of his service medical 
records shows that on separation medical examination 
performed in February 1966, the examiner noted a burn scar on 
the right hand.  There are no service medical records 
reflecting treatment for a burn to the right hand.

At an August 1966 VA examination, the veteran reported that 
during service, the back of his right hand was burned by a 
steam press.  He complained of loss of sensation over the 
burned area.  The examiner observed a burned area on the 
dorsum of the right hand and on the index, middle, and ring 
fingers, which was approximately ten square inches in size.  
The diagnoses were residuals of a burn to the dorsum of the 
right hand and the right index, middle, and ring fingers, and 
sensory loss over the same area.

In an October 1966 decision, the RO established service 
connection for residuals of a burn to the dorsum of the right 
hand with sensory loss over the same area, and assigned a 10 
percent rating.

In November 1990, the veteran submitted a claim for an 
increased rating for the service-connected right hand 
disability.  He said his right arm and hand had worsened, and 
that he had no medical information to submit.  By a statement 
dated in September 1991, he complained of several right hand 
symptoms.  He said his right hand went to sleep when he lay 
on his right side for any length of time, that lightweight 
items slipped from his grip, that he had extreme cramping 
when writing and cramping when driving, that his welding 
skills had decreased, and that he had diminished strength in 
his hand.

At a VA examination performed in September 1991, the veteran 
reported that he was right-handed.  He stated that his in-
service burn of the right hand also included a crush injury.  
He said that approximately 5 years ago, his right hand 
disability worsened, and he complained of constant dull 
aching pain and tingling in the right hand which occasionally 
extended toward the elbow.  He also complained of progressive 
weakness of the right hand, including decreased grip 
strength.  He reported frequent episodes of stiffness and 
cramping of the right hand.  He said he was a pipefitter and 
welder until about 5 years ago, but had to stop welding due 
to his right hand disability.  He continued to work as a 
pipefitter until 2 years previously.  On examination of the 
right hand, there was evidence of a previous burn over the 
extensor surfaces of the 2nd, 3rd, and 4th digits and hand, 
with slight irregularity of the skin and small linear scars 
extending across the extensor surface of the hand and down 
the extensor surface of the digits.  There was a slight 
increase in size of the proximal 2nd, 3rd, and 4th digits of 
the right hand as compared to those on the left.  A 
neurologic examination revealed decreased sensation of the 
extensor and ulnar aspects of the right hand and normal 
sensation of the palm, as compared to the left.  Motor 
evaluation of the hand revealed decreased flexion and 
extension motion of all digits of the hand.  There was 
decreased grip strength of the right hand.  On vascular 
examination, there was normal capillary refill of all digits 
and normal radial artery pulsations.  The diagnostic 
assessment was peripheral neuropathy of the right hand, which 
might be secondary to history of burn and crush injury of the 
right hand.

At an October 1991 VA neurological examination, the veteran 
complained of decreased grip strength, numbness in the 
fingertips of his hands, and numbness in the dorsum of the 
right hand.  He said that if he slept on his arm it ached, 
particularly in the elbow, and his hand went to sleep 
periodically if he tried to do things.  He stated that 
driving exacerbated his pain.  On motor examination, the 
examiner noted that the veteran held the fingers of the right 
hand in a slightly flexed position.  There was no atrophy or 
fasciculations noted in any muscle groups of the upper 
extremities on either side.  Shoulder abduction, elbow 
flexion and extension, wrist extension, and finger extension 
were normal bilaterally.  On examination of finger abduction, 
there was collapsing weakness on the right side, 
approximately grade 5-/5.  Finger flexion on the right side 
was 4+/5 on both the ulnar and median innervated groups.  The 
examiner stated that effort seemed to be incomplete.  Thumb 
abduction was normal bilaterally.  Rapid alternating 
movements were smoothly and accurately performed.  Reflexes 
were 2+ and symmetric in the upper extremity.  

On sensory examination of the right upper extremity, there 
was an area of anesthesia over the dorsum of the hand, index, 
middle and ring fingers, which corresponded to his previous 
injury.  On the flexor surface of the hand, the veteran 
complained of decreased sensation to light touch, and 
pinprick over the distal portion of the index, middle, and 
ring fingers.  The thumb and little finger were normal.  
Vibration was also decreased in this distribution.  
Proprioception was normal.  The diagnostic impression was 
possible right carpal tunnel syndrome (CTS).  The examiner 
stated that he could find no evidence to support a diagnosis 
of neuropathy that would explain the veteran's motor and 
sensory findings in the right hand.  He opined that it was 
possible that the veteran had a mild CTS, giving him some 
numbness in the distribution of the median nerve of the right 
hand, superimposed on his previous posterior injury, but the 
clinical examination was equivocal in confirming this.  He 
indicated that any possible CTS would not be related to his 
crush injury.  He noted that the veteran had decreased 
sensation over the site of the crush injury, but such was 
confined to the dorsum of the hand.  He added that the 
veteran's complaint and finding of decreased grip strength 
was incompatible with either a CTS or with the crush injury 
to the dorsum of the right hand.  The examiner stated that 
the muscle groups that control the fingers of the right hand 
are located in the forearm and innervation comes off proximal 
to the wrist, and that it was conceivable that the veteran 
had a radiculopathy from an unrelated neck injury, although 
that seemed unlikely.  He said, "It is clear that his 
decreased grip strength is not related to his prior injury."  
Nerve conduction velocity (NCV) testing performed later in 
October 1991 showed right CTS.

By a statement dated in September 1992, the veteran asserted 
that the current disability rating for his service-connected 
right hand disability did not encompass all of his symptoms.  
He asserted that he had nerve damage and cramping.  By a 
statement dated in February 1993, the veteran reiterated his 
assertions and contended that he had peripheral neuropathy 
secondary to his traumatic hand injury.  He said he had 
problems with cramping of the right hand ever since his in-
service injury.

By a statement dated in April 1993, the veteran's 
representative asserted that the veteran's service-connected 
right hand disability was manifested by pain and decreased 
flexion, extension, control, and grip strength.

By a statement dated in August 1993, the veteran reiterated 
many of his assertions.  He said his right hand disability 
was manifested by weakness and cramping on use, and right arm 
pain which extended to his shoulder.  By a statement dated in 
August 1993, the veteran's wife asserted that the veteran's 
right hand often went to sleep or become locked in position, 
and that his scar often broke open and bled.

By a statement dated in August 1993, a fellow servicemember 
indicated that he served in the military with the veteran, 
and that the veteran's right hand was "burnt and mashed" in 
a steam press.  He said that the right hand disability still 
affected the veteran's working and sporting habits and 
everyday life.

At an August 1993 Travel Board hearing, the veteran 
reiterated many of his assertions.  He stated that his right 
hand disability was manifested by limitation of motion, 
weakness, pain, and cramping.

In March 1994, the Board remanded the case to the RO for VA 
examinations and to obtain medical records.

At an August 1994 VA neurological examination, the veteran 
complained of right arm numbness, pain, and weakness.  He 
reported numbness and tingling of the right hand.  On 
examination of the right hand, there was a superficial scar 
on the dorsum of the hand extending onto the index finger and 
proximal phalanges of the 2nd, 3rd, and 4th fingers.  There was 
no fixation to underlying tissue and no discoloration.  There 
was no atrophy or fasciculation of the intrinsic hand 
muscles, and no atrophy of the forearm or shoulder girdle 
musculature.  On motor examination, strength was 5/5 on the 
left, and was either 5-/5 or 5/5 in the various muscles on 
the right.  On coordination examination, finger-to-nose 
testing was without tremor or dysmetria, and rapid 
alternating movements were within normal limits.  There was 
no pronator drift, and fine motor movements were performed 
with dexterity.  

On sensory examination, there was decreased sensation over 
the region of the scar, and on the palmar surface of the 
hand.  Vibration sense was significantly decreased at the 
metacarpophalangeal (MP) joints, wrists, and elbow, but were 
symmetric at the shoulder.  Cold sensation was decreased to 
distal to the elbow in a stocking and glove pattern on the 
right only, decreased in the fifth finger, and absent in the 
index finger.  Graphesthesia was intact.  Reflexes were 1 and 
symmetric in the upper extremities.  Grip strength was 140-
220 pounds on the right, and 420 pounds on the left.  The 
examiner noted that the veteran had subjective complaints of 
numbness, pain, and weakness of the right upper extremity.  
The examiner concluded that testing revealed a very extensive 
area of neuronal involvement which did not correspond to a 
plexus, nerve root, or specific nerve, which involved the 
proximal and distal upper extremity muscles, and which was 
not consistent with an anatomically-based diagnosis.  She 
stated that the veteran had evidence of a burn on the dorsum 
of his right hand, but said his symptoms exceeded those which 
have any anatomical relationship to the injured region.  She 
questioned whether the veteran's symptoms were related to a 
CTS rather than to his previous injury and noted that the 
veteran's numbness involved the 2nd through 4th fingers, which 
did not fit with the distribution of the sensory branch of 
the median nerve, and that his weakness did not correspond to 
muscles innervated by the median nerve.  She concluded that 
CTS could only explain some of the veteran's symptoms, but 
could not explain his total symptom pattern.

At an August 1994 VA hand examination, the veteran complained 
of a loss of sensation in the dorsum and on the palmar 
surface of the hand.  He also complained of hand stiffness, 
night pain, and difficulty driving, writing, and using a 
keyboard.  On examination of the right hand, there was 
perhaps mild chronic edema, with no scarring.  The skin was 
intact throughout, and there was full range of motion of the 
wrist.  Passive range of motion was full at the MP joints and 
at the interphalangeal (IP) joints in the fingers and thumb, 
but active motion was not quite full.  The veteran actively 
manifested a 30 degree flexion contracture at the proximal IP 
(PIP) joints and about a 10 degree flexion contracture at the 
distal IP (DIP) joints.  When asked to make a fist, he did 
not quite bring the fingertips to the palm.  Tinel's test was 
negative, and carpal compression and Phalen's tests were 
positive.  On neurological testing, deep tendon reflexes were 
preserved, and sensation was decreased in the right upper 
extremity in a glove-type distribution from the elbow 
distally and in the lateral arm just below the shoulder.  
Strength was normal except for the grip, which was weak.  
Otherwise strength was 5/5 in all muscle groups.  The 
pertinent diagnoses were status post thermal burn, right 
hand, probably second degree, probable chronic sensory nerve 
damage of the right hand, probable CTS of the right wrist, 
and suspicion of chronic pain disorder.  The examiner opined 
that the majority of the veteran's symptoms were due to CTS.  
The examiner was puzzled by the discrepancy between passive 
and active motion in the hand, and said the veteran did not 
have sufficient scarring to account for this.  He opined that 
the veteran was either incompletely rehabilitated or was not 
making a good effort.  A July 1994 X-ray study of the right 
hand was normal.  An October 1994 electromyography (EMG) 
study of the veteran's right arm was normal.  Nerve 
conduction studies performed in October 1994 showed mild 
right CTS.  

At an October 1994 VA dermatological examination of the right 
hand, the examiner noted well-healed burns on the dorsal 
aspect, with no ulceration and brisk capillary refill.  There 
was minimal sclerosis and good range of motion.  The examiner 
indicated that a sensory evaluation was intact.  The 
pertinent diagnosis was well-healed burn of the right hand, 
with no active cutaneous issues, no significant sclerosis, 
and no evidence of cancer at the burn site.

In November 1995, the Board remanded the case to the RO for 
additional VA examinations, and to obtain any pertinent 
medical records.

At a July 1996 VA hand examination, the veteran complained of 
fatigue and muscle cramps of the right arm and hand.  He 
reported right elbow pain since 1973; right forearm pain; and 
occasional numbness, a feeling of the arm being asleep, and 
muscle cramps of the right hand on use.  He also complained 
of occasional right hand pain, occasional numbness in all 
fingers of the right hand, and weakness of the hand.  On 
examination, the ulnar nerve was rather tender at the right 
elbow, and carpal tunnel signs were negative bilaterally.  
There was full extension of most of the digits, except for 
the PIP joints of the ring, middle and index fingers of the 
right hand, which were lacking 10 degrees of extension.  Pulp 
to palm distance with MP joints straight was 12 millimeters 
for the 4 fingers of the right hand, and 4 millimeters for 
the 4 fingers of the left hand.  Pulp to palm distance with 
the MP joints flexed was 2 millimeters for the 4 fingers of 
the right hand, and 0 millimeters for the left hand.  
Opposition and flexion were normal for both thumbs.  Both 
hands were not tender, there was no redness or swelling, and 
sensation and intrinsic muscle functions were normal in both 
hands.  There was a faint burn scar on the dorsum of the 
right hand, which covered the 2nd, 3rd, and 4th metacarpals, 
and extended to the distal phalanx of the middle finger, and 
to the middle phalanx of the index and ring fingers.  There 
was no visible scar on the thumb or 5th finger.  The 
appearance of the palm and the volar surface of the fingers 
was normal bilaterally.  The examiner noted that the veteran 
had a history of a burn to the dorsal aspect of the right 
hand, and had a moderately visible scar.  Chronic persistent 
symptoms included fatigue and cramps and a slight loss of 
motion, which the examiner diagnosed as bothersome scarring 
after burn.  He also diagnosed bothersome muscle cramps, 
partly related to burn, and partly related to peripheral 
nerve problems.  The examiner opined that the veteran's 
orthopedic and neurologic symptoms were probably 
significantly increased by chronic tension and/or depression.  
He stated that the veteran had at least 2 problems of the 
right hand, including a past burn, which gave some persistent 
mild loss of motion and some feelings of stiffness.  He said 
the veteran also had another problem involving muscle cramps, 
sensory changes, etc., which were predominately due to 
peripheral nerve problems and were predominately not related 
to the burn.  He opined that the veteran probably would have 
developed these peripheral nerve problems in his dominant 
right upper extremity eventually, even without the right hand 
burn problem.

At an August 1996 VA neurological examination, the veteran 
complained of right arm pain, numbness, and weakness.  He 
said his right hand was numb, all his fingers tingled, and it 
was hard to close his hand.  On examination, there was a 
well-healed scar on the dorsum of the right hand.  On motor 
examination, strength was normal in the left arm.  In the 
right arm, strength was 5/5 in the deltoid, biceps, triceps, 
pronator teres, wrist extensors and dorsal interosseous 
muscles.  The opponens pollicis was 4-/5.  Deep tendon 
reflexes were 2+ symmetrically at the biceps, triceps, and 
brachioradialis.  On sensory examination, the left upper 
extremity was normal.  On the right, there was a glove-like 
hypesthesia which extended distal to a band located 2 
centimeters proximal to the wrist, which did not follow any 
anatomical distribution of a nerve or nerve root.  The 
hypesthesia was only to pin-prick; temperature and sensation 
were normal on the dorsum of the hands, and vibratory sense 
was symmetric.  Tinel's sign was absent from the wrist and 
elbow.  Phalen's sign was negative.  Nerve conduction studies 
were consistent with mild CTS.  The diagnostic impression was 
mild to moderate CTS.  The examiner opined that there was 
worsening of the median nerve at the carpal tunnel on the 
right since a 1994 examination.  The examiner also opined 
that although it was possible that CTS was related to the 
1963 injury, that since it was quite mild, it was more likely 
due to a more recent overuse syndrome.  He stated that he 
found no objective evidence of neurologic damage other than 
that which might be attributable to the 1963 injury.  There 
was no evidence of radiculopathy, plexopathy, or radial nerve 
injury.  He stated that while it was possible that there was 
local nerve damage from the burn to the dorsum of the right 
hand, it was difficult to document such due to the non-
physiologic pattern of sensory loss exhibited by the veteran.

At an October 1996 VA hand examination, the veteran 
complained of numbness, limitation of motion, and weakness of 
the right hand.  On examination of the right hand, there were 
calluses on the hand and fingers associated with fairly heavy 
use.  He lacked complete (approximately 10 degrees) of full 
active extension of the MP and PIP joints in the index 
through little fingers.  Passively they could be brought to 
near full extension.  There was good intrinsic muscle 
strength.  There was decreased sensation to light touch over 
the entire dorsum of the hand.  Scarring was minimal.  
Superficial veins were present and intact.  The veteran was 
unable to make a full fist, as the tips of his fingers were 
approximately 11/2 centimeters from his palm.  Tinel's sign and 
Phalen's sign were negative bilaterally.  The examiner noted 
that an October 1996 X-ray study of the right hand was 
normal.  The pertinent diagnoses were history of right CTS, 
by nerve conduction studies done in 1991 with persistent 
sensory deficits and stiffness of the hand.  The examiner 
opined that the veteran had limitation of motion of the 
fingers of the right hand, most likely secondary to the 
scarring on the dorsum of his hand.  He said that while the 
burn on the veteran's hand would be directly related to these 
disabilities, its relationship to CTS was much less clear.  
He opined that the majority of the veteran's symptoms related 
to stiffness of the hand were related to the burn, and that 
the majority of the veteran's symptoms and the effect on his 
activities were likely related to his burn.

At a November 1996 VA examination, the veteran complained of 
diminished grip strength, fatigue, numbness, and tingling in 
the right hand.  On examination, motor, power, bulk and tone 
were normal in the upper extremities, with the exclusion of 
some giveaway weakness in the right hand, with possible 4++ 
out of 5 weakness of the interossei muscles.  Reflexes were 
trace in the biceps and brachioradialis, and absent at the 
triceps.  Pinprick sensation was reduced in the median 
distribution in the dorsum of the hand and the ulnar and 
medial distribution of the palm and fingers.  The ulnar 
distribution dorsally was preserved on the right.  Pinprick 
sensation was normal on the left.  Temperature sensation was 
similarly affected.  Tinel's sign was negative at the wrist, 
and the elbows and the pronate were tunneled.  There was 
scarring of the dorsal hand involving the fingers and dorsum 
of the hand.  Calluses covered the fingertips of all 5 
fingers of each hand.  The diagnostic impression was as 
follows:  thermal burn injuries of the digital sensory nerves 
to the dorsum and palm of the hand.  EMG nerve conduction 
studies revealed the presence of a very mild right CTS on the 
right, which was unlikely to be a cause of the veteran's 
sensory deficits.  The examiner opined that the veteran's 
motor weakness was unlikely to be related to either his CTS 
or his burn injury and was of uncertain etiology.  However, 
the examiner noted that the weakness might be related to 
disuse secondary to sensory impairment of the right hand.  
This sensory impairment might have influenced the veteran to 
use the left hand for fine dexterous movements, resulting in 
a strength discrepancy between the left and right hands. 

By a statement dated in June 1997, the veteran's 
representative essentially asserted that all of the veteran's 
right hand symptoms were related to his service-connected 
residuals of a burn.

In July 1998, the Board remanded the case to the RO for 
additional VA examinations, and for consideration of other 
potentially applicable rating criteria.

By a statement dated in August 1998, the veteran said he had 
not received any medical treatment for his right hand 
disability since 1994.

At a September 1998 VA examination of the peripheral nerves, 
the veteran reported that he used a right elbow brace for 
chronic elbow pain which began in 1973.  The veteran 
complained of occasional discomfort in the proximal third of 
the right forearm, and such related to the elbow.  There was 
occasional joint discomfort at the right wrist which worsened 
during right hand cramping.  The veteran complained of 
chronic right hand pain mostly in the finger joints, and 
complained of muscle cramps, especially in the MP joint 
areas.  He also complained of occasional weakness and 
numbness.  

On examination, sensation was satisfactory in the fingers but 
was diminished on the dorsum of the hand in the area of the 
burn scar.  Intrinsic muscle function was "okay" in both 
hands.  Carpal tunnel signs were moderately positive on the 
left, and negative on the right.  The ulnar nerve was 
nontender bilaterally.  Wrist motion was slightly decreased 
on the right and the left.  The right wrist was tender only 
on the radial aspect.  Wrist motion allowed flexion of 70/70 
degrees, extension of 45/55 degrees, radial deviation of 
15/20 degrees, and ulnar deviation of 30/35 degrees.  There 
was full extension of only 5 fingers on both hands.  The 
exceptions were a 10-degree loss of extension at the PIP 
joint of both ring fingers, a 20-degree loss of extension at 
the PIP and DIP joints of the right middle finger, and a 15-
degree loss of extension at the PIP and DIP joints of the 
right index finger.  Pulp to palm distance with the MP joints 
straight was 3/4 of an inch for the 4 fingers of the right 
hand, and 3/8 of an inch for the 4 fingers of the left hand.  
Pulp to palm distance with MP joints flexed was 3/4 of an inch 
for the 4 fingers of the right hand and 0 inches for the 4 
fingers of the left hand.  This loss of flexion at the 
various fingers was all at the PIP joints, and such loss of 
flexion was because maximum flexion for the 4 fingers of the 
right hand at their proximal IP joints was 90 degrees and the 
maximum on the left for the same joint was 100 degrees.  
Opposition and flexion were normal for both thumbs.  Both 
hands were non-tender, and there was no swelling of the 
joints.  There was a well-healed burn scar on the dorsum of 
the metacarpal area and on the dorsum of most of the distal 
surface of the index, middle, and ring fingers.  Hand muscle 
and tendon functions were intact bilaterally.  An X-ray study 
of the right hand showed slight generalized degenerative 
changes at the wrist and hand.  There was a more severe 
degenerative arthritis at the PIP joints of the middle and 
ring fingers, which had 2-millimeter osteophytes.  With 
respect to the right hand, the examiner related the veteran's 
continued pain and loss of motion to bothersome scarring plus 
degenerative arthritis.  He opined that the degenerative 
arthritis was probably at least partly related to the burn.  
He also opined that continued numbness in the right hand was 
secondary to scarring of the superficial nerves.  There was 
no evidence of CTS on the right currently.

The examiner indicated that the veteran had subjective 
symptoms including a 30 percent decrease in motion of the 
right hand.  He said the veteran had a 25-percent decrease in 
motion of the right hand upon flare-ups.  He indicated that 
there was no evidence of significant damage to the muscles of 
the hand.  He noted that he had been asked to comment on 
ankylosis in the hand.  He said, "This ankylosis is 
predominantly due to scarring and to arthritic changes in the 
joints.  In my opinion, 85 percent in the loss of motion 
(ankylosis) is from scarring and arthritis.  In my opinion, 
15 percent relates to pain."  He noted that the veteran 
currently worked as a truck driver, which he tolerated fairly 
well, and said the veteran was a very poor candidate for 
heavier work involving the right upper extremity.

At an October 1998 VA neurological examination, the veteran 
reported that within the past 2 weeks, he occasionally had 
total loss of strength in the right hand, and he also 
complained of worsening cramping and weakness in the right 
hand.  On examination, motor power, bulk, and tone were 
normal in both upper extremities with the exclusion of some 
mild giveaway weakness in the right interosseous.  With 
encouragement, strength in the interossei was 5/5.  Reflexes 
were diminished throughout.  Pinprick sensation was reduced 
over the entire dorsum of the right hand and distal forearm.  
In the ventral aspect of the right hand, there was mild 
diminishment of pinprick over the index finger, but such was 
otherwise normal.  The right hand was heavily callused, and 
the examiner noted that it was clear that the veteran had 
been using his hand that day to perform heavy labor, as there 
were grease stains over the right hand.  The examiner noted 
that the veteran reported that he used his right hand that 
morning when taking the trailer hitch off his truck.  There 
was a very mild burn scar over the radial aspect of the 
dorsal surface of the right hand.  The diagnostic impressions 
were mild digital nerve injury over the dorsal surface of the 
right hand related to a burn, and CTS, which was medically 
unlikely to be related to the veteran's burn injury.  The 
examiner opined that the veteran's current complaints of hand 
cramping and weakness of the right hand were more likely 
related to his CTS, and that it was medically unlikely that 
the veteran's 1963 burn could have physiologically caused 
permanent right hand weakness.  An October 1998 X-ray study 
of the right hand showed mild degenerative changes involving 
the DIP joints as well as the wrist joint.

In an August 1999 rating decision, the RO established service 
connection for residuals of a burn of the right hand with 
arthritic changes in the 2nd, 3rd, and 4th fingers, with a 30 
percent rating, and confirmed and continued the 10 percent 
rating for residuals of a burn to the dorsum of the right 
hand with sensory loss over the same area.

By a statement dated in January 2000, the veteran's 
representative asserted that a separate rating should be 
assigned for the veteran's right hand scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.


II.  Analysis

The veteran asserts that his service-connected right hand 
disability is more disabling than currently evaluated.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103 and 5103A).  The veteran has denied 
receiving any recent medical treatment for his right hand 
disability, and his right hand symptoms have been thoroughly 
evaluated.

While the veteran's entire medical history must be borne in 
mind in rating a service connected disability (See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991)), the present level of 
disability is of primary concern in a claim for an increased 
rating.  In this regard, the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

A.  Entitlement to an Increased Rating for Residuals of a 
Burn of the Dorsal Aspect of the Right Hand with Arthritic 
Changes of the 2nd, 3rd, and 4th Fingers 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003 (2000).

A 30 percent rating will be assigned when there is favorable 
ankylosis of the index, middle, and ring fingers of the major 
hand.  38 C.F.R. § 4.71a, Code 5223 (2000). 

Unfavorable ankylosis of the index, middle, and ring fingers 
of the major hand is rated 40 percent.  38 C.F.R. § 4.71a, 
Code 5218.

Notes which accompany 38 C.F.R. § 4.71a, Codes 5216-5223, 
concerning ankylosis of multiple fingers, provide that the 
rating will be under the criteria for unfavorable ankylosis 
when there is ankylosis or limited motion preventing flexion 
of the tips of the fingers to within 2 inches (5.1 cms.) of 
the transverse fold of the palm.  When there is ankylosis or 
limited motion beyond that point, the rating will be under 
the criteria for favorable ankylosis.  Limitation of motion 
of less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  Combination of finger amputations at 
various levels, or of finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability, i.e., amputation, 
unfavorable ankylosis, or favorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, the higher of the two grades is selected.

The right hand disability includes, in part, limitation of 
motion of the index, middle, and ring fingers.  The recent VA 
examinations shows these fingers are not truly ankylosed 
(i.e., fixed in one position), but limited motion of the 
fingers may be rated as ankylosis.  The current limitation of 
motion of the 2nd, 3rd, and 4th fingers is not considered 
disabling since flexion is possible to within less than 1 
inch of the palm.  38 C.F.R. § 4.71a, Code 5222, Note (a) 
(2000).  With consideration of the medical evidence showing 
additional limitation of right hand finger motion, due to 
pain on use or during flare-ups, the Board finds that 
favorable ankylosis of the index, middle and ring fingers is 
shown, and no more than a 30 percent rating is warranted.  38 
C.F.R. §§ 4.40, 4.45, 4.71a, Code 5222; DeLuca v. Brown, 6 
Vet. App. 321 (1995).  Unfavorable ankylosis of these 3 
fingers, as required for a 40 percent rating under Code 5218, 
is not shown.

The Board notes that the veteran has non-service-connected 
right CTS, and that many of his right hand symptoms 
(including hand cramping and weakness) have been medically 
related to such disorder.  The Board notes that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
not permitted.  38 C.F.R. § 4.14 (2000).

The rating criteria pertaining to muscle injuries are 
inapplicable in this case as the medical evidence does not 
demonstrate that the veteran has current muscle damage of the 
right hand.  

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected residuals 
of a burn of the dorsal aspect of the right hand with 
arthritic changes of the 2nd, 3rd, and 4th fingers do not 
warrant a rating greater than 30 percent.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for an increased rating for residuals of a burn of the dorsal 
aspect of the right hand with arthritic changes of the 2nd, 
3rd, and 4th fingers must be denied.  Pub. L. No. 106-475, 
§ 4 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Entitlement to an Increased Rating for Residuals of a 
Burn of the Dorsal Aspect of the Right Hand with Sensory Loss 

The veteran's service-connected right hand disability is also 
manifested by a burn scar on the dorsal aspect of the hand.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, third degree 
burn scars are rated 10 percent for an area or areas 
exceeding 6 square inches, 20 percent for an area or areas 
exceeding 12 square inches, 30 percent for an area or areas 
exceeding one-half square foot, and 40 percent for an area or 
areas exceeding one square foot.  Note (1) provides that 
actual third degree residual involvement is required to the 
extent shown under 7801.

The veteran's burn scar of the right hand is rated 10 
percent, and the medical evidence shows that his burn scar 
measures approximately 10 square inches.  Thus a higher 
rating is not in order under Code 7801.  A maximum rating of 
10 percent is assigned under 38 C.F.R. § 4.118, Codes 7802, 
7803, and 7804.  Such codes pertain to second degree burn 
scars, superficial scars which are poorly nourished with 
repeated ulceration, and superficial scars which are tender 
and painful on objective demonstration.  An increased rating 
is therefore not warranted under these codes.

As noted above, the veteran's representative has asserted 
that a separate rating should be assigned for the veteran's 
right hand scar under 38 C.F.R. § 4.118, Diagnostic Code 
7805, which rates a scar based on the limitation of function 
of the affected part.  In this regard, the Board notes that 
an additional separate rating under Code 7805 is prohibited 
by the rule against pyramiding, as the veteran is already 
rated for limitation of function of the right hand under Code 
5222.  See 38 C.F.R. § 4.14 (2000).

The veteran also asserts that he has additional neuropathy 
related to his burn scar of the right hand.  In this regard, 
the Board notes that he is already service-connected for 
numbness over the area of the scar, and that such symptom is 
encompassed within his service-connected disability of 
residuals of a burn of the dorsal aspect of the right hand 
with sensory loss.  He also has non-service-connected right 
CTS, and his remaining neurological right hand symptoms 
(including hand cramping and weakness) have been medically 
related to such disorder.  The Board notes that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
not permitted.  38 C.F.R. § 4.14 (2000).

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected residuals 
of a burn of the dorsal aspect of the right hand with sensory 
loss over the involved fingers do not warrant a rating 
greater than 10 percent.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for an increased 
rating for residuals of a burn of the dorsal aspect of the 
right hand with sensory loss must be denied.  Pub. L. No. 
106-475, § 4 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for residuals of a burn of the dorsal 
aspect of the right hand with arthritic changes of the 2nd, 
3rd, and 4th fingers is denied.

An increased rating for residuals of a burn of the dorsal 
aspect of the right hand with sensory loss is denied.


REMAND

The veteran also claims service connection for impairment of 
the neck muscles secondary to service-connected post-
operative residuals of subtotal thyroidectomy.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  This has not 
been accomplished.  As such, the Board finds that a REMAND is 
necessary to inform the veteran of such necessary 
information. 

The veteran asserts that he has impairment of the neck 
muscles secondary to service-connected post-operative 
residuals of subtotal thyroidectomy.  Recent VA examinations 
dated in 1998 indicate that there is no current disability of 
the muscles of the anterior neck.  The veteran is advised 
that he may present medical evidence of a current disability 
manifested by impairment of the neck muscles, and that such 
is medically linked to his service-connected post-operative 
residuals of subtotal thyroidectomy.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the Act 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The veteran should be asked to submit 
any additional relevant medical records 
he may have in his possession, and to 
submit pertinent lay statements.  The RO 
must inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

3.  After ensuring that the above actions 
have been completed, the RO should review 
the claim for service connection for 
impairment of the neck muscles secondary 
to service-connected post-operative 
residuals of subtotal thyroidectomy.  If 
the claim is denied, the veteran and his 
representative should be issued an SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


